                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA                       :
ex rel., Mark R. Gacek, Sr.,                   :

        Plaintiff,                             :

v.                                             :      CIVIL ACTION NO. 1:14-cv-342-TFM-B

PREMIER MEDICAL                                :
MANAGEMENT, INC.                               :

        Defendant.                             :

                                              ORDER

        Pending before the court the parties’Joint Stipulation of Dismissal (Doc. 155, filed January

28, 2019). Generally, the Federal Rules of Civil Procedure permit a plaintiff to voluntarily dismiss

the action without an order of the court “by filing a notice of dismissal before the opposing party

serves either an answer or a motion for summary judgment” or “a stipulation signed by all parties

who have appeared.” FED. R. CIV. P. 41(a)(1)(A). However, claims brought on behalf of the

United States pursuant to the False Claims Act require an extra step in the analysis. (See Doc.

149).

        After the Court issued its prior ruling, the parties ultimately agreed that a settlement had

been reached and the dismissal would be with prejudice as to Relator Mark R. Gacek, Sr., and

without prejudice as to the United States. (See Doc. 150). The joint stipulation is not completely

clear as to that fact. However, when considered in conjunction with the prior status reports and

this Court’s previous order, the Court finds that the joint stipulation is sufficient. (See Docs. 149-

155).

        Consequently, by operation of Rule 41, this action has been dismissed in accordance with

the joint notice with the consent of the United States. Therefore, this case is dismissed with


                                             Page 1 of 2
prejudice as to Mark R. Gacek, Sr.’s, individual claims with the parties to bear their own attorneys’

fees and costs. The case is dismissed without prejudice as to those claims brought by Gacek on

behalf of the United States.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this 28th day of January 2019.

                                              /s/ Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
